Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about October 13, 2011, which denied the petition and dismissed the proceeding brought pursuant to Business Corporation Law § 624, unanimously affirmed, with costs.
The court properly denied the petition, finding that petitioner was not entitled to inspect respondent’s corporate documents since he was no longer a shareholder (see Matter of Rosenberg v Steinberg-Kass, 6 AD2d 685 [1st Dept 1958]). Petitioner waived his right to challenge the propriety of the termination of his shareholder interest in respondent by signing an agreement to that effect, and by failing to assert a right to inspect documents until more than six years after the termination (see Hadden v Consolidated Edison Co. of N.Y., 45 NY2d 466, 469 [1978]). Petitioner’s argument that he has a right to inspect the records even though he ceased to be a shareholder in 2002 is improperly raised for the first time in his reply brief. In any event, Business Corporation Law § 624 provides this right only to current shareholders (see Matter of Benishai v Ilan Props., 303 AD2d 226 [1st Dept 2003]). Concur—Tom, J.P., Moskowitz, Richter, Manzanet-Daniels and Clark, JJ.